KIRK, Chief Justice
This case comes before this Court on an original petition for a writ of habeas corpus filed here alleging that the petitioner is wrongfully restrained because of a judgment of the Trial Court for the Chinle District on the 11th day of February, 1972, sentencing the petitioner to forty-five (45) days in jail for driving while intoxicated in violation of 14 N.T.C. § 246.
This is a companion case to In Re Oscar T. Chischilly, Sr., No. A-CR-02-72 decided this day and we deny this petition for the reasons stated in our opinion in that case.
In the present case it has been argued that 14 N.T.C. § 245 providing that the offender "may be" sentenced to labor gives the court the alternative of sentencing the defendant to some other penalty such *54as that provided by 14 N.T.C. § 203. We find no merit in this contention .
The petitioner also argues that a defendant who is given a jail sentence because he is unable to pay a fine has been dented equal protection of the laws in violation of the Indian Civil Rights Act (25 U.S.C., § 1302). We do not find this point to have any connection with the present case.
It is accordingly ORDERED that the petition be dismissed.
BECENTI, Associate Justice, and LEUPP, Associate Justice, concur.